EXHIBIT 10.1


STATE OF NORTH CAROLINA
COUNTY OF WAKE
RESIGNATION, RETIREMENT AND RELEASE AGREEMENT
 
THIS RESIGNATION, RETIREMENT AND RELEASE AGREEMENT (the "Agreement") is made and
entered into by and between FIRST-CITIZENS BANK & TRUST COMPANY, a North
Carolina banking corporation with its principal place of business in Raleigh,
Wake County, North Carolina (the "Bank"); FIRST CITIZENS BANCSHARES, INC., a
Delaware corporation with its principal place of business in Raleigh, Wake
County, North Carolina ("BancShares") and IRONSTONE BANK, an OTS savings bank
with its principal place of business in Raleigh, Wake County, North Carolina
("IronStone"); and LEWIS R. HOLDING, a resident of Nassau, Bahamas ("Holding")
(individually referred to as "Holding") and (Bank, BancShares, IronStone and
Holding collectively referred to as the "Parties") on this, the 25th day of
February, 2009;
 
W I T N E S S E T H:
 
WHEREAS, Holding has been employed by the Bank for a number of years in various
capacities; and,
 
WHEREAS, the Bank is a wholly-owned subsidiary of BancShares, and BancShares has
additional subsidiaries, including IronStone, and the two principal subsidiaries
have subsidiaries, all of which entities are within the BancShares Group
("BancShares Group"); and,
 
WHEREAS, Holding has been paid and benefits have been provided for by the Bank,
and Holding has exercised officer and managerial authority, served as a member
of the Board of Directors, and held other positions within the BancShares Group
and is currently Chairman of the Board of the Bank, BancShares and IronStone, in
addition to his other positions; and,
 
WHEREAS, Holding has expressed his desire to resign and retire from the
BancShares Group, and Holding and the BancShares Group have mutually agreed that
Holding will retire from his employment with the BancShares Group and resign
from all of his positions with the BancShares Group and all other employment and
fiduciary positions with any entity within the BancShares Group, and the parties
have reached an arrangement as to such retirement from employment as evidenced
in this Agreement.
 
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained, and for other good and valuable considerations, the receipt
and sufficiency of which hereby are acknowledged, the BancShares Group and
Holding agree as follows:
 
1. RESIGNATION AND RETIREMENT.  Holding resigns and retires from his employment
with the Bank and resigns from all of his positions within the BancShares Group
and particularly as Chairman of the Board and all other officer and director
positions held within the BancShares Group effective as of February 25, 2009
(the "Retirement Date").  The Bank and BancShares, on behalf of the BancShares
Group, have expressly agreed to Holding's retirement from employment on such
Retirement Date.  Holding recognizes and agrees that he shall have no further
authority as an employee, agent, director or officer of any entity within the
BancShares Group following the Retirement Date.  Holding further specifically
recognizes and agrees that, subject to the terms and conditions of this
Agreement, this Agreement is a full and complete resolution, settlement and
termination of any rights or claims that Holding may have had, or alleges to
have had, to any further employment with any entity within the BancShares Group
following the Retirement Date.
 
2. SALARY AND PAID TIME OFF PAY.  The Bank shall pay to Holding his normal
salary, less normal deductions and withholdings, through February 28, 2009, and
the Bank agrees to provide further Special Payments (as hereinafter defined) and
consideration to Holding as set forth below.  The Bank also shall pay to Holding
any accrued but unused paid time off, less normal deductions and withholdings,
calculated as of the Retirement Date.
 
3. COMPLIANCE WITH SECTION 409A OF THE INTERNAL REVENUE CODE.  For purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (the "Code")
("Section 409A"), as applicable, any installment payment made hereunder shall be
considered a separate payment.
 
Key Employee.  Holding is a Key Employee for purposes of Section 409A.  In the
event a payment due Holding under this Agreement is subject to Section 409A,
such payment shall be paid no earlier than six months and one week after
Holding's Retirement Date.
 
4. SPECIAL PAYMENTS.  On or after the Retirement Date or the Effective Date (as
defined in Paragraph 12), whichever occurs later, the Bank shall pay to Holding
the amount of One Hundred Thousand and No/100 Dollars ($100,000.00), gross, for
and in consideration of the provisions of Paragraph 8 (Covenant of Good Faith
and Confidentiality), Paragraph 9 (Covenant Not to Compete), Paragraph 10
(Covenant Not to Solicit) and  Paragraph 11 (Covenant of Nondisclosure) and the
other terms and conditions of this Agreement, and the amount of Fifty Thousand
and No/100 Dollars ($50,000.00), gross, for and in consideration of the
provisions of Paragraph 12 (Release) (the "Special Payments").
 
In addition, Bank shall provide for Holding, on a continuing basis, during the
term of his natural life or until he, or someone acting with legal authority for
him, terminates this Agreement, whichever is sooner, each of the following:
 
a.  
security systems and continuation of the security service currently provided to
him at [address redacted] and at [address redacted], provided that such services
provided with respect to each individual residence shall automatically terminate
upon the sale of such residence;

b.  
personal security, including driver assistance, for Holding as it has in the
past;

c.  
storage space that Holding is currently utilizing under the current lease
arrangements; and

d.  
current office space on the 9th floor of the First Citizens Center at 4300 Six
Forks Road, Raleigh, North Carolina 27609, together with reasonable secretarial
assistance.

 
These items and services in subparagraphs a, b, c and d shall be provided at no
cost to Holding.
 
The Bank and Holding agree that Holding has received and has in his possession
the electronic equipment utilized by him in his home or on his person,
including, but not limited to, a Blackberry, cell phone, printer/copiers, and
related equipment and all other electronic equipment which has been provided to
him and which he now has in his possession.  Upon the Effective Date of this
Agreement, said electronic equipment shall become the property of Holding, and
all future services with regard to said electronic equipment will be the
responsibility of and paid for by Holding.
 
5. INSURANCE CONTINUATION.  Beginning on the Retirement Date, the Bank shall
extend the group medical and dental insurance coverage provided by the Bank to
Holding and his qualified beneficiaries, as applicable, for the period from the
Retirement Date through the Effective Date (the "Continuation Period"), subject
to the terms and conditions (including eligibility requirements) of the
applicable insurance plan and Holding's election to continue his coverage under
the provisions of the applicable insurance plan.  During this Continuation
Period, Holding shall be responsible for payment of all premiums, if any, for
the medical and dental insurance coverage elected by Holding for himself and his
qualified beneficiaries, as applicable, at the same premiums as then are paid by
actively employed employees of the Bank.  Following said Continuation Period,
Holding shall retain any rights he has under Bank's benefit plan to continue any
retiree insurance coverage that is available pursuant to applicable provisions
of Bank's benefit plans, state law and/or COBRA (as hereinafter defined).
 
As additional consideration, the Bank agrees to pay to Holding on or about the
Effective Date an amount equal to the cost of seven (7) months of retiree health
insurance benefits or of Comprehensive Omnibus Budget Reconciliation Act
("COBRA") group insurance continuation coverage in effect on the date of
execution of this Agreement, whichever coverage is elected by Holding, to keep
Holding in a like and similar insurance cost for the seven (7) month period
following the Effective Date; provided that such amount shall be grossed-up to
cover all additional taxes incurred by Holding as a result of this
reimbursement.
 
6. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN.  Holding is a current participant in
an Executive Consultation, Separation From Service and Death Benefit Agreement
("SERP" or "Plan") executed by the Bank and Holding as of February 5, 2009.  In
accordance with the provisions of Paragraph 16 of the Plan, the Bank and Holding
hereby agree and amend by mutual agreement the terms and conditions of the SERP,
subject to compliance with the SERP and this Agreement being complete and not in
default, as follows:
 
a. SERP shall vest on the Retirement Date or the Effective Date under this
Agreement, whichever is later, and Holding’s right to receive benefits under the
SERP shall not thereafter be subject to forfeiture or termination by the Bank,
except under the provisions of Paragraph 5 of the SERP or under Paragraph 9 of
this Agreement.
b. The payment of the benefits under the SERP shall commence on or about
August 17, 2009, unless required to be delayed, or may be started earlier
pursuant to the provisions of the SERP or Section 409A, as defined in Paragraph
3 above, and shall begin, if such delay is required, as specified in the said
Paragraph 3.
c. The provisions in the SERP relating to consultation, specifically the amounts
to be paid for consultation, shall be combined with the amount to be paid for
noncompetition and treated as one payment.
d. Nothing herein shall be, nor be construed to be, a payment or benefit in lieu
of any payment or benefit due to Holding under the SERP, and Holding shall be
entitled to any and all payments or benefits due under this Agreement and the
SERP.
 
7. TERMINATION/CONTINUATION OF CERTAIN RIGHTS AND BENEFITS.  Holding recognizes
and agrees that payment of Holding's salary, payment of accrued but unused paid
time off, payment of the Special Payments and the continuation of group
insurance coverage (subject to the terms and conditions, including eligibility
requirements, of the applicable insurance plan), as described in Paragraphs 2, 4
and 5 above, are in full settlement of any wages and benefits owed to Holding
through the Retirement Date and that, except for Holding's rights and benefits
under this Agreement, Holding's vested rights in the Bank's benefit and
retirement plans (if any), Holding's rights under the SERP, Holding’s rights to
participate in the Bank’s retiree health benefits in accordance with the terms
of the plan and Holding's eligibility to continue certain group insurance
coverage pursuant to Holding's rights under the provisions of state law and/or
COBRA, to the extent permitted by law, all of Holding's employment rights, wages
and benefits with the Bank and the entities within the BancShares Group, shall
terminate and be forfeited as of the Retirement Date, including, without
limitation, Holding's eligibility for further payment of any salary, paid time
off, sick leave, severance pay, incentive awards, bonuses or any other
amounts.  Holding further recognizes and agrees that payment of Holding's
salary, payment of accrued but unused paid time off, payment of the Special
Payments and the continuation of group insurance coverage by the Bank are not to
be construed as an admission of liability on the part of the Bank or any entity
within the BancShares Group, and that the Bank and all entities within the
BancShares Group have denied, and do deny, any violation of any law and any
liability, and intends by such payments simply to recognize Holding's length of
service and Holding's Retirement from employment, and to avoid the time and
costs of any legal proceedings.
 
8. COVENANT OF GOOD FAITH AND CONFIDENTIALITY.  The Bank and Holding acknowledge
and agree that the Bank and all entities within the BancShares Group have a
significant interest in protecting their reputation and public trust,
maintaining good public relations with their customers, prospective customers
and others in their market areas and maintaining good relationships with their
current and prospective employees; that Holding has a significant interest in
protecting Holding's personal and professional reputation; and that it is in the
Bank's and the entities within the BancShares Group's and Holding's mutual best
interests to characterize their employment relationship in a positive light, and
to characterize the expiration of Holding's employment and the related payments
to be paid to Holding hereunder as having resulted from an agreement made in
good faith between Holding and the Bank.  In this regard, Holding shall not
downgrade, speak adversely about, comment derogatorily about or in any other way
make any adverse or negative indications, actions or comments about the Bank,
nor any entity within the BancShares Group, its and their successors and
assigns, or the shareholders, directors, officers, employees, associates, agents
or attorneys of said entities.  The Bank and the entities within the BancShares
Group agree that they will not, and they shall use their best efforts to ensure
that their management employees will not, downgrade, speak adversely about,
comment derogatorily about or in any other way make any adverse or negative
indications, actions or comments about Holding; provided, however, that the Bank
and any entity within the BancShares Group may disclose information regarding
Holding as required by applicable federal or state law or regulation, and
Holding may disclose any information regarding Bank or any entity within the
BancShares Group as required by applicable federal or state law or regulation.
 
All of the terms and conditions of this Agreement shall be held in strictest
confidence by the Bank, the entities within the BancShares Group and Holding and
shall not be disclosed by either party to any third party without the prior
written consent of the other party, except to Holding's immediate family and/or
to legal or accounting professionals or financial or regulatory institutions or
as required by federal or state laws or regulations, on a strict need to know
basis for the information required for a particular purpose only.
 
9. COVENANT NOT TO COMPETE.  The Boards of Directors of BancShares and the Bank
at their meeting on February 25, 2009 modified the SERP provisions on Covenants
Not to Compete and approved the policy provision on director overlaps to allow
directorships and/or other advisory or employment status with an "affiliate" of
the BancShares Group, as "affiliate" is defined therein, not to be prohibited by
the SERP provisions nor any other noncompetition provisions applicable to past,
present and future officers, directors and employees of the BancShares Group
(the "Amendment").  The Amendment is incorporated herein by this specific
reference and is recognized and agreed to apply to this Agreement in its
entirety.
 
Subject to the provisions set forth in the preceding paragraph and the
referenced resolution of the Boards of Directors of BancShares and the Bank,
during the ten (10) years immediately subsequent to the Retirement Date, and in
consideration for the Special Payments provided in Paragraph 4 of this
Agreement, Holding agrees not to become an officer or employee of, provide any
consultation to, nor participate in any manner with, any other entity of any
type or description involved in any major element of business which the Bank or
any entity within the BancShares Group is performing at the time of Holding's
separation from service with the Bank, nor will Holding perform or seek to
perform any consultation or other type of work or service with any other firm,
person or entity, directly or indirectly, in any such business which competes
with the Bank or any entity within the BancShares Group, whether done directly
or indirectly, in ownership, consultation, employment or otherwise.  This
Covenant Not to Compete by Holding is limited to the geographic area consisting
of each county or like jurisdictional entity in which either the Bank or any
entity within the BancShares Group shall maintain a banking or other business
office at the time of Holding's separation from service, and shall not prevent
Holding from purchasing or acquiring, as an investor only, a financial interest
of less than 5% in a business or other entity which is in competition with the
Bank.
 
10. COVENANT NOT TO SOLICIT.  The Bank and Holding recognize that during the
course of Holding's employment with the Bank, Holding has contracted, solicited
or approached the Bank's and the BancShares Group's customers and prospective
customers on behalf of the Bank and/or the entities within the BancShares
Group.  The Bank and Holding further acknowledge that Holding has developed, and
has had access to, the Bank's and the entities within the BancShares Group's
customer lists and other customer records.  To protect the Bank and the entities
within the BancShares Group from Holding's solicitation of business from such
customers during the term of the Covenant Not to Compete set forth in this
Agreement, Holding shall not solicit business, other than on behalf of the Bank
or the entities within the BancShares Group, from any person, corporation, firm
or other entity in the geographic area consisting of each county or like
jurisdictional entity in which either the Bank or any entity within the
BancShares Group shall maintain a banking or other business office at the time
of Holding's separation from service that is a customer or recognized
prospective customer of the Bank or any entity within the BancShares Group on
the Retirement Date.  Further, Holding shall not employ, or seek to employ, any
employee of the Bank or any entity within the BancShares Group, or induce any
such person to leave his or her employment for the term of the Covenant Not to
Compete as specified in Paragraph 9.
 
11. COVENANT OF NONDISCLOSURE.  During the course of Holding's employment with
the Bank, Holding has been given and has obtained various confidential
information concerning the Bank, the other entities within the BancShares Group,
the shareholders, directors, officers, associates, employees and agents of said
entities and their customers, prospective customers, services, trade secrets,
proprietary information, personnel information and other information concerning
their business (collectively, the "Information"), all of which constitute
valuable assets and privileged information of the Bank or the specific entity
within the BancShares Group, which Information is particularly sensitive due to
the fiduciary responsibilities and public trust inherent in the Bank's and
BancShares Group's business.  The Bank and Holding acknowledge that the Bank has
invested, and shall continue to invest, considerable amounts of time, effort and
resources in developing such valuable assets and Information, and that
disclosure by Holding of such assets and Information to the public or to any
other person or entity, regardless of how insignificant such assets or
Information may seem, would cause irreparable harm, damage and loss to the Bank
or the particular entity of the BancShares Group.
 
To protect the Bank and/or an entity within the BancShares Group from Holding's
use, disclosure or exploitation of customer contacts and the Information,
Holding agrees that Holding shall not, directly or indirectly, at any time after
the Retirement Date, for any reason, reveal, divulge, disclose or communicate to
any person, corporation, firm or other entity or to any shareholder, director,
officer, partner, member, manager, employee, agent or associate of any such
person, corporation, firm or other entity, any confidential, sensitive or
personal information, proprietary information, trade secret or other information
whatsoever, including, but not limited to, the Information, about or received by
Holding from the Bank or any one or more of the entities within the BancShares
Group, developed or received by Holding during employment with the Bank or the
entities within the BancShares Group, or developed or received by Holding during
the course of Holding's association with the Bank or any of the entities within
the BancShares Group, relating to the business affairs of the Bank or any of the
entities within the BancShares Group, or the business or personal affairs of the
shareholders, directors, officers, Holdings, employees, agents or attorneys of
said entities, including, without limitation, information concerning customer
and prospective customer records, personnel information, ideas, proprietary
information, methods, marketing investigations, surveys, research and other like
or similar information, unless required to do so by law or by a court of
competent jurisdiction.  Holding shall not use the Information to the detriment
of the Bank or any of the entities within the BancShares Group, or the
principals, shareholders, directors, officers, associates or employees of said
entities, particularly in any manner competitive with the Bank or any entity
within the BancShares Group, in any unlawful manner, or to interfere with or
attempt to terminate or otherwise adversely affect any business relationship of
the Bank or any entity within the BancShares Group with a customer or
prospective customer.
 
12. RELEASE.  Except for Holding's specific contractual rights and benefits
under this Agreement, and any rights Holding has for indemnity for any actions
arising prior to his resignation under any director and officer indemnity
provided pursuant to North Carolina law or under the Bank’s charter or bylaws
existing on the Retirement Date, and except as prohibited by law, Holding hereby
releases, acquits, quitclaims and discharges the Bank and any entities within
the BancShares Group, and their respective successors and assigns, and the
shareholders, directors, officers, associates, employees, agents, attorneys,
benefit plans and plan administrators of all of said entities, and their
respective heirs, successors and assigns, as applicable, (collectively, the
"Releasees"), of and from any and all actions, causes of action, claims,
demands, damages, costs (including reasonable attorneys' fees), loss of
services, expenses and compensation, and for all consequential, compensatory,
actual, punitive or liquidated damages, known or unknown, including those under
the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq. (the "Act"),
on account of, or in any way arising from, the employment or any other
relationship between Holding and the Bank and any entity within the BancShares
Group, and any and all collateral matters pertaining thereto, whether directly,
indirectly or in any way connected with any Releasee.  As part of the
consideration for this Agreement, Holding agrees that, to the extent permitted
by law and except as otherwise required by law, neither Holding nor any of
Holding's heirs, legal representatives or assigns will make or file any claim,
charge or lawsuit, or cooperate voluntarily in any investigation, lawsuit or
legal or administrative proceeding by any individual, entity or agency against
or involving any Releasee for or on account of any claim Holding may have, or
may have had, against any Releasee in connection with Holding's employment or
any other relationship with the Bank or any of the entities within the
BancShares Group, the matters referenced above, and/or the cessation of
Holding's employment with the Bank.  Holding further agrees that, except as
prohibited by law, Holding will waive and release any and all personal damages
(including, but not limited to, damages relating to pain and suffering, back pay
and compensatory and/or punitive damages) resulting from any charge filed with,
or investigation conducted by, the Equal Employment Opportunity Commission or
any other administrative agency in connection with Holding's employment or any
other relationship with the Bank or any of the entities within the BancShares
Group.
 
Holding understands and agrees that with respect to any rights or claims of
Holding under the Act:  (a) no rights or claims are waived by Holding that may
arise from an event or transaction that occurs after the date this Agreement is
executed by Holding; (b) Holding has been advised in writing to consult with an
attorney prior to executing this Agreement; (c) Holding has been advised that
Holding has twenty-one (21) days from Holding's receipt of this Agreement,
unless extended in writing by the Bank, to consider the release provisions of
this Agreement; (d) Holding has been advised that Holding has seven (7) days
following Holding's execution of this Agreement to revoke the release provisions
of this Agreement pertaining to any right or claim under the Act and (e) the
release provisions of this Agreement pertaining to any right or claim under the
Act shall not become effective or enforceable until the revocation period of
seven (7) days following Holding's execution hereof has expired (the "Effective
Date").
 
13. ENFORCEMENT.
 
a. The Parties acknowledge and agree that the mutual covenants and agreements of
Holding, the Bank and the BancShares Group contained in this Agreement are a
material part of this Agreement.  Payment of the Special Payments referenced in
Paragraph 4 of this Agreement are conditioned upon Holding's adherence to these
covenants and agreements contained herein.  Holding’s agreement under
Paragraphs 1, 8, 9, 10, 11 and 12 of this Agreement is conditioned upon the
Bank’s and BancShares Group’s adherence to their covenants and agreements
contained herein.  Holding acknowledges and agrees that should Holding
materially breach any of the covenants and agreements contained in this
Agreement, Holding shall be required to return to the Bank the entire amount of
the payments paid to Holding for Holding's execution of this
Agreement.  Further, Holding shall indemnify and hold harmless the Bank from any
and all losses, costs or expenses, including reasonable attorneys' fees, which
the Bank may incur in recovering this amount or as a result of Holding's breach
of the terms of this Agreement, or both.  Return of any such amounts pursuant to
this Paragraph 13 shall not entitle Holding to renew any claim Holding may have
against the Bank that is waived or released under this Agreement, shall not
prohibit the Bank's enforcement of the breached covenant or agreement, shall not
terminate the remaining covenants and agreements set forth in this Agreement and
shall not impair any of the Bank's enforcement rights as described in this
Paragraph 13.  Bank shall indemnify and hold harmless Holding from any and all
losses, costs or expenses, including reasonable attorneys' fees, which Holding
may incur in recovering funds due or damages incurred as a result of the Bank's
or the BancShares Group’s breach of the terms of this Agreement.
b. Subject to the provisions set forth in Paragraph 14 of this Agreement, in the
event of Holding's breach of any covenant or agreement of Holding contained in
this Agreement, and in the event of the Bank’s or the BancShares Group’s breach
of any covenant or agreement contained herein, the non-breaching Party shall be
entitled, in addition to any other rights and remedies available at law or in
equity, to an injunction enjoining and restraining the breaching Party from
doing or continuing to do any such act and/or any other violation or threatened
violation of such covenant or agreement.  In the event that a Party shall
institute any action or proceeding to enforce the provisions of the covenants or
agreements contained herein, the Party against whom the action is brought shall
waive the claim or defense that the Party seeking enforcement has an adequate
remedy at law, and the Party against whom the action is brought shall not urge
in any such action or proceeding the claim or defense that such a remedy at law
exists, each Party recognizing that the other Party shall be entitled to
injunctive relief as to the violation or threatened violation of any such
covenant or agreement.  However, nothing contained in this Agreement shall be
construed as prohibiting a Party from pursuing any other remedies available, in
addition to injunctive relief, whether at law or in equity, including the
recovery of damages.
 
14. MEDIATION.  In the event the Bank receives notice of Holding's breach of any
covenant or agreement of Holding contained in this Agreement, the Bank will
provide to Holding notice of facts sufficient to make out a prima facie case for
violation of the Agreement, and Holding will have sixty (60) days from receipt
of the Bank's notice to cure the breach.  If a dispute arises between the Bank
and Holding over whether Holding breached any covenant or agreement contained in
this Agreement, the Bank and Holding mutually agree to submit the dispute to
mediation before filing any court action in North Carolina courts or any other
jurisdiction.
 
15. TAXES AND INDEMNIFICATION.  Holding agrees that he shall be solely
responsible for all taxes, insurance, penalties and other charges, if any, which
may be owed to, or assessed by, governmental agencies as a result of the Special
Payments made to him pursuant to Paragraph 4.  Holding further agrees to
indemnify and hold harmless the Bank and its attorneys from any claims, demands,
deficiencies, levies, assessments, judgments or recoveries by any governmental
authority asserted against the Bank because of Holding's failure to pay
applicable taxes.
 
16. ENTIRE UNDERSTANDING/AMENDMENTS.  This Agreement contains the entire
understanding between the Bank and all entities within the BancShares Group and
Holding as to the matters contained herein, and no conditions precedent or
subsequent exist which are not contained herein.  This Agreement may not be
altered, amended or revoked except by a written agreement signed by the Bank and
Holding.
 
17. BINDING EFFECT.  The Bank and Holding recognize and agree that this
Agreement is binding upon the Bank and Holding and its/Holding's respective
heirs, representatives, successors and assigns, as applicable.  Holding further
acknowledges that Holding has carefully read this Agreement, which contains a
release, and knows and understands the contents hereof and voluntarily executes
the same as Holding's free act and deed, and that the terms of this Agreement
are contractual and not a mere recital.
 
18. GOVERNING LAW AND VENUE.  The Bank and Holding agree that, without regard to
principles of conflicts of laws, the internal laws of the State of North
Carolina shall govern and control the validity, interpretation, performance and
enforcement of this Agreement.  The Bank and Holding agree that any action
arising from or relating to this Agreement shall be instituted and prosecuted
only in the courts of Wake County, North Carolina or the federal courts of the
Eastern District of North Carolina, and the Bank and Holding hereby consent to
the jurisdiction of such courts and waive any right or defense relating to venue
and jurisdiction over the person.
 
19. SEVERABILITY.  The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof, and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision were not contained herein.
 
20. SECTION 409A SAVINGS CLAUSE.  To the extent any of the payments or benefits
required under this Agreement are, or in the opinion of counsel to the Bank or
Holding could be interpreted in the future to create, a nonqualified deferred
compensation plan that does not meet the requirements of Section 409A(a)(2), (3)
and (4) of the Code and all regulations, guidance or other interpretative
authority thereunder (the "Section 409A Requirements"), the Bank and Holding
hereby agree to execute any and all amendments to this Agreement or otherwise
reform this Agreement as deemed necessary by either of such counsel, and
prepared by counsel to the Bank, to either cause such payments or benefits not
to be a nonqualified deferred compensation plan or to meet the Section 409A
Requirements.  In amending or reforming this Agreement for Section 409A
purposes, the Bank shall maintain, to the maximum extent practicable, the
original intent and economic benefit of this Agreement without subjecting
Holding to additional tax or interest.
 
21. ASSIGNMENT.  The Bank shall assign this Agreement to any other corporation
or entity acquiring all or substantially all of the assets of the Bank, or to
any other corporation or entity into which or with which the Bank may be merged
or consolidated.  Upon such assignment, merger or consolidation, the rights of
the Bank under this Agreement, as well as the obligations and liabilities of the
Bank herein, shall inure to the benefit of and be binding upon any and all
successors-in-interest or transferees of all or substantially all of the assets
of the Bank.  This Agreement is not assignable in any respect by Holding.
 
22. HEADINGS.  The headings appearing in this Agreement are for convenience only
and are not to be considered in interpreting this Agreement.
 
23. NOTICE.  For purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when (i) delivered personally; (ii) sent by
telecopy or similar electronic device and confirmed; (iii) delivered by
overnight express; or (iv) sent by registered or certified mail, postage
prepaid, addressed as follows:  (a)  If to Holding, to him at the last home
address listed in the Bank’s records; and (b)  If to the Bank or to the
BancShares Group, to:  Frank B. Holding, Jr., First-Citizens Bank & Trust
Company, PO Box 29549, Raleigh, NC 27626-0549.  Any Party may notify the other
Party of another address, except that notices of change of address shall be
effective only upon receipt.
 
IN TESTIMONY WHEREOF, the Bank, BancShares and IronStone have each caused this
instrument to be executed in their corporate names by a duly authorized
corporate officer, attested by its Secretary/Assistant Secretary, and its
corporate seal to be hereto affixed, all within the authority duly given by its
Board of Directors, and Holding has hereunto set Holding's hand and adopted as
Holding's seal the typewritten word "SEAL" appearing beside Holding's name, all
effective as of the Effective Date.


 
 

--------------------------------------------------------------------------------

 
FIRST-CITIZENS BANK & TRUST COMPANY




By:           /s/ EDWARD L. WILLINGHAM,
IV.                                                                           
Edward L. Willingham, IV, President
 


ATTEST:




/s/ JAMES E.
CREEKMAN                                                                
Secretary


FIRST CITIZENS BANCSHARES, INC.




By:           /s/ EDWARD L. WILLINGHAM,
IV.                                                                           
Edward L. Willingham, IV, President
 


ATTEST:




/s/ JAMES E.
CREEKMAN                                                                
Secretary




IRONSTONE BANK




By:           /s/ HOPE HOLDING
CONNELL                                                                
Hope Holding Connell, President
 
ATTEST:




/s/ JAMES E.
CREEKMAN                                                                
Secretary






/s/ LEWIS R. HOLDING _______________ (SEAL)
Lewis R. Holding




811131-00001-001
ND: 4839-7323-2899, v.  3\3

